Citation Nr: 1235510	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-48 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from May 1971 to May 1973 and from September 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran maintains that his current psychiatric problems had their onset in service.  The Veteran has testified that he initially began to have problems during his first period of service and that the problems continued into his second period of service, at which time he was treated for depression.  

A review of the available service treatment records does not reveal treatment for any psychiatric disorder.  However, the Board does note that on his April 1975 service separation report of medical history, the Veteran did check the "yes" box when asked if he had or had ever had depression or excessive worry.  

In support of his claim, the Veteran also submitted a statement from B. S., who indicated that he saw the Veteran at Ft. Benning when stationed at Martin Army Hospital.  He noted that he asked the Veteran why he was at Martin Army Hospital and the Veteran replied that he was there for counseling for depression.  He stated that during conversations with the Veteran, he noted that he was not the same the person that he knew prior to his military service as he was very irritable, frustrated and angry about being sent back to Germany.  

At his June 2012 hearing, the Veteran testified that during his second period of service, when stationed at Ft. Benning, he was treated for depression at Martin Army Hospital in Ft. Benning.  The Veteran also reported having received treatment while stationed at Ft. McClellan in 1974.  

The Board does note that a request for treatment records from Ft. McClellan for the period from March 1975 to May 1975 was made in February 2010, with a response being received that searches for records from Ft. McClellan for 1975 were conducted with no records being located.  However, it does not appear that any attempts were made to obtain treatment records from 1974.  It is also not clear whether the NPRC searched for the Veteran's mental health records jacket.

The Veteran has indicated that he did not have any problems prior to service and that his psychiatric symptoms started in service and continued to the present day.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action: 

1.  Request that NPRC obtain copies of all treatment records of the Veteran from Martin Army Hospital at Ft. Benning, Georgia, and from Ft. McClellan, Alabama, for the time period from January 1974 to December 1974.  NPRC should also be requested to furnish copies of all treatment records with regard to any psychiatric treatment during the Veteran's periods of service from May 1971 to May 1973 and from September 1973 to May 1975, including copies of any treatment records contained in the "mental health jacket," if available.  If the above records are found to be unavailable, a formal finding should be made detailing what attempts were taken to obtain these records and the Veteran should be notified of the unavailability of the records.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder should be made available to the examiner and the examiner should note such review in his/her report.  The examiner is requested to answer the following questions:  Does the Veteran currently have a psychiatric disorder?  If so, is it as likely as not (50 percent probability or more) that the psychiatric disability was present in service or in the year immediately following discharge from active service in May 1975?  If not, is any psychiatric disability at least as likely as not otherwise related to service?  The examiner should provide rationale for each opinion. 

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


